[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                         FILED
                                                                    U.S. COURT OF APPEALS
                              ________________________                ELEVENTH CIRCUIT
                                                                          MAY 30, 2006
                                    No. 05-14280                       THOMAS K. KAHN
                                                                            CLERK
                              ________________________

                           D. C. Docket No. 03-02870-CV-J-J

DIANA LITTLE,
GYPSY STOVALL,

                                                                   Plaintiffs-Appellants,

                                           versus

WALKER COUNTY BOARD OF EDUCATION,


                                                                    Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                      (May 30, 2006)

Before HULL, WILSON and GOLDBERG *, Circuit Judges.

PER CURIAM:

       *
        Honorable Richard W. Goldberg, United States Court of International Trade, sitting by
designation.
      After review and oral argument, we find no reversible error in the district

court’s order dated June 30, 2005, granting summary judgment in favor of the

Defendant-Appellee Walker County Board of Education on the claims of Plaintiff-

Appellants Diana Little and Gypsy Stovall.

      AFFIRMED.




                                         2